327 F.2d 737
UNITED STATES of America, Plaintiff-Appellee,v.Johney Wilson GAINS, Defendant-Appellant.
No. 15414.
United States Court of Appeals Sixth Circuit.
February 20, 1964.

Frank E. Haddad, Jr., Louisville, Ky., for appellant.
William E. Scent, U. S. Atty., Louisville, Ky., for appellee.
Before WEICK, Chief Judge, and O'SULLIVAN and EDWARDS, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of bank robbery by a jury in the District Court and sentenced to 15 years imprisonment. 18 U.S.C. § 2113(b). In his appeal, he complains chiefly about the sufficiency of the evidence with respect to his identification. The bank teller, who was held up, and a woman customer, did give their opinions that appellant was the robber, but they were not positive in their identifications. The bank, however, had a camera located in the building which took pictures of the robber during the commission of the robbery. These pictures and pictures taken of appellant by agents of the Federal Bureau of Investigation were received in evidence. The jury had the opportunity of comparing the pictures with the appellant and observing him during the course of the trial. Circumstantial evidence was also offered by the Government from which inferences could be drawn by the jury.


2
We think there was substantial evidence to support the verdict of the jury and we are not inclined to disturb it.


3
In our judgment, no prejudicial error was committed by the trial judge in the admission of exhibits and testimony.


4
The judgment of the District Court is affirmed.